Citation Nr: 1759966	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  11-33 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a waiver of indebtedness in the calculated amount of $8,429.83, to include the validity of the debt incurred due to duplicated payments under VA compensation and Workers' Compensation benefits.

2.  Entitlement to an effective date earlier than August 16, 2006, for the assignment of a 100-percent evaluation for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in October 2016.  This matter was originally on appeal from decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Houston, Texas and St. Paul, Minnesota.

In September 2014, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of an earlier effective date for the assignment of a 100 percent evaluation for generalized anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board notes that the issue of entitlement to entitlement to vocational rehabilitation and employment benefits as well as the issue of entitlement to an effective date earlier than May 15, 2005 for the grant of entitlement of a total disability rating based on individual unemployability (TDIU) are still under AOJ development.  The Board notes that in a June 2017 Deferred Rating Decision, it was noted that the issue of entitlement to an earlier effective date for TDIU had not yet been addressed and that an email had been sent to Voc Rehab mail box for status of Statement of the Case for Voc Rehab benefits.     

FINDING OF FACT

The overpayment of VA compensation benefits was solely the result of VA administrative error; neither the Veteran's actions, nor his failure to act contributed to the creation of the debt.


CONCLUSION OF LAW

The overpayment of VA compensation benefits in the amount of $8,429.83 was based solely upon VA administrative error, such that the debt was not valid and the overpayment was not properly created.  38 U.S.C.A. §§ 5112, 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 1.963 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he should not be held accountable for an error made by VA in the overpayment of $8,429.83.  The Veteran was overpaid for the period of January 2006 to September 2007 because he was in receipt of U.S. Department of Labor Workers' Compensation benefits due to a mental health disorder while at the same time receiving VA disability compensation for service-connected generalized anxiety disorder.  Although the Veteran argued in a March 2009 statement that he should have been entitled to both his VA compensation payments and his Workers' Compensation payments and that such payments were not duplicative, at the September 2014 Board hearing, he and his representative acknowledged that these payments were for the same disability and, therefore, the payments of both benefits simultaneously was improper. 

Initially, the Board notes that a decision was issued in March 2015 which found that the overpayment of VA compensation benefits in the amount of $8,429.83 was based solely upon VA administrative error, such that the debt was not valid and the overpayment was not properly created.  In February 2016, the Board received additional information from the RO that the $8,429.83 had been completely recouped.  In October 2016, the Board vacated the March 2015 decision and issued another decision finding that there was no legal basis for payment of the duel compensation to the Veteran and that the entire amount had been recovered without demonstrated hardship to the Veteran.

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC).  In an August 2017 Joint Motion for Remand, the parties, the Secretary and the Veteran, agreed that the Board erred when it failed to consider all material issues of fact and law presented by the record.  Specifically, the parties agreed that the Board failed to consider whether the debt was valid.    

In this case, the Veteran does not dispute the existence of the debt, as he and his representative acknowledged at the September 2014 Board hearing that the dual payments under both VA compensation benefits and Workers' Compensation benefits were improper.  The Veteran has asserted, however, that he is not responsible for this error, as he informed VA of his application for Workers' Compensation benefits, he was unaware of any restrictions on receiving dual benefits at the time, and he received advice from Disabled American Veterans that led him to believe the checks he was receiving at that time were correct.

In order for the Board to determine that an overpayment was not properly created, such that the debt was not valid on the basis of VA administrative error, it must be established that VA was solely responsible for the appellant being erroneously paid benefits.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

Under 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.963, a finding of fraud, misrepresentation, or bad faith precludes waiver of recovery of an overpayment.  "Bad faith" is defined in VA regulations as "unfair or deceptive dealing by one who seeks to gain thereby at another's expense."  38 C.F.R. § 1.965(b).

The record shows that in November 2005, the Veteran submitted to VA copies of documents showing that he had applied for U.S. Department of Labor Workers' Compensation benefits due to posttraumatic stress disorder (PTSD).  An August 2005 U.S. Department of Labor psychiatric evaluation showed that the Veteran had a diagnosis of PTSD and that his psychiatric symptoms made "him totally disabled for any kind of work."  The examiner noted that the Veteran had been separated from his previous employment in April 2005 due to his medical condition.  

In a letter submitted from the Veteran in April 2006, he clearly stated "I Applied And Was Approved for WORKMAN COMPENSATION By The Office Of Workman Compensation Program (OWCP) - Department of Labor.  Effective September 28, 2005."  Additional documents related to this were included.

In an August 2006 rating decision, the Veteran was granted entitlement to service connection for generalized anxiety disorder and assigned an evaluation of 50 percent, effective September 24, 1993.  

It appears that there had been some confusion within the RO regarding the basis of the Veteran's Workers' Compensation payments, as there is evidence in the record that he had previously applied for Workers' Compensation for a traumatic brain injury and for a back injury.  However, at some point following the April 2006 rating decision, it became known at the RO that the Veteran was in fact receiving Workers' Compensation benefits for the same mental health symptoms upon which his service-connected generalized anxiety disorder was based, and in a December 2008 rating decision, the RO noted that compensation would be withheld for payments made from January 1, 2006 until September 30, 2007.  In April 2009 the Veteran was sent a formal notification letter that a debt had been created in the amount of $8,429.83, and that the amount would be recouped from his subsequent benefit payments until repaid in full.  That is the amount at issue in this appeal.

After reviewing the evidence discussed above, the Board finds that it is solely the fault of VA that the overpayment of $8,429.83 was made to the Veteran.  The Veteran clearly notified VA of both his initial intent to apply for Workers' Compensation benefits on the basis of a mental health disorder, and of his subsequent approval for such benefits.  The Veteran did so in a timely manner, and in fact did so before his claim of entitlement to service connection for a psychiatric disorder had even been granted.  If any confusion had existed on the part of VA regarding whether the Veteran's Workers' Compensation benefits were due to a mental health disorder or due to another disorder such as traumatic brain injury or a back injury, VA was certainly on notice that the Veteran had been evaluated for a psychiatric disorder by the U.S. Department of Labor, and should have earlier made the effort to obtain these Federal records.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  

Further, there is no evidence that the Veteran had knowledge of the erroneous compensation award.  He had timely informed VA of his application for and receipt of Workers' Compensation benefits, and his April 2006 correspondence even presents this information as evidence in favor of his claim for a total disability rating based on individual unemployability.  The notification sent to the Veteran in August 2006 explained that he would be unable to receive both nonservice-connected pension benefits and compensation benefits, but made no mention of Workers' Compensation benefits.  The Board accepts that the Veteran could not be expected to know that the compensation benefits he received at that time were erroneous.  The frequent letters submitted by the Veteran to VA show that while he has not always presented his work and financial situation in a clear or straight-forward manner, the Board finds no reason to doubt his general veracity.  As the Veteran has always been extremely communicative and up front with VA, it also cannot be said that his actions (or failure to act) contributed to the overpayment.  The Board also finds no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran which would preclude his recovery of the $8,429.83 at issue.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963.

In sum, the Board finds that the duplicated payments under VA compensation and Workers' Compensation benefits were the sole result of administrative error by VA, and that the Veteran did not have knowledge of the erroneous award at the time it was made.  Neither the Veteran's actions nor his failure to act contributed to payment pursuant to the erroneous award, and there is no evidence of fraud, misrepresentation, or bad faith.  The debt was therefore not validly created.  38 C.F.R. § 1.911(c).  In the absence of a validly created debt, consideration of whether the requirements of a waiver of such debt have been met is not necessary.  

The Board notes again that entire amount of $8,429.83 has been completely recovered by VA.  Under 38 U.S.C. § 5112 (b)(10), the effective date of a reduction or discontinuance of compensation by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of last payment.  See also 38 C.F.R. § 3.500 (b)(2) (2016).  When an overpayment has been made by reason of an erroneous award based solely upon administrative error, the reduction of that award cannot be made retroactive to create an overpayment of debt owed to VA from the recipient of the erroneous award.  38 U.S.C.A. § 5112 (b)(10); 38 C.F.R. § 3.500 (b)(2); Erickson v. West, 13 Vet. App. 495, 499 (2000), withdrawn on other grounds, Erickson v. Gober, 20 Vet. App. 506 (2000).  In view of the finding that the overpayment was the result of sole administrative error on the part of VA, the Board finds that the AOJ's decision to recoup the debt was improper as the debt was not a valid debt to VA.      


ORDER

The overpayment of VA compensation benefits in the amount of $8,429.83 was not properly created and is thus invalid.  The Veteran is entitled to the entire amount of $8,429.83.


REMAND

By rating decision dated in July 2016, entitlement to an effective date earlier than August 16, 2006, for the assignment of a 100-percent evaluation for generalized anxiety disorder was denied.  In August 2016, VA received the Veteran's Notice of Disagreement with that determination.  The AOJ must issue a Statement of the Case and the Veteran provided an opportunity to perfect his appeal as to this issue.  Therefore, the appropriate Board action is to remand the issue for the issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be provided a Statement of the Case as to the issue of entitlement to an effective date earlier than August 16, 2006, for the assignment of a 100-percent evaluation for generalized anxiety disorder.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


